OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs. On this record, it cannot be said that the commissioner’s determination that the landlord had failed to prove continuous owner occupancy for a period of one year (Administrative Code of City of New York, § Y51-3.0, subd e, par 2, cl [i], subcl [3]; New York City Rent and Eviction Regulations, § 2, subd f, par [11]) lacks a rational basis.
*1014Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.